Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31, 34, and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-31, 34, and 40-45 refer to sequence positions of a protein or depend from them. The positions lack a reference sequence to know what the positions correspond to.
Claim 28 contains the trademark/trade name MAA and MAPA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a brand of aluminum-based adjuvant and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21, 23-28 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (WO2017172890A1).
For claims 1, 6-16, and 23, Kwong et al. teach the mutations (claims 1-12) in trimers and the trimer is made of individual proteins. 
For claims 2-3, Kwong et al. teach deletion of CT and TM regions (page 9 middle).
For claims 4-5, Kwong et al. teach C terminal foldon (T4 trimerization domain), claim 21.
For claims 17-21, Kwong et al. teach linkers (claim 1).
For claim 24-27, and 41-45, Kwong et al. teach immunogenic compositions and adjuvant (pages 9-10, claims 38-39).
Kwong et al. do not teach the exact linker sequence, foldon sequence or specific size deletion between F1 and F2.
Kwong et al. teach a variety of linkers including ones with G/S that is 10 residues long, see for example SEQ ID# 121.  Linkers are well known in the art and one would be able choose one that maintains the desired function/structure of the protein and exchange with functional equivalents. 
Kwong et al. teach a core foldon that lack the two amino terminal residues of SEQ ID# 8 and it is a function equivalent is a functional equivalent. 
Kwong et al. teach deletions encompassing 98-146, see Figure 1b and description (“the fusion peptide with a variable-length linker from either residue 97 to 151”).
While the exact deletion is not taught, it is included in the range of deletion taught. And deletions between the end points would have been obvious at the effective time of filing.
Thus, it would have been prima facie obvious at the effective time of filing to modify the stabilized RSV F of Kwong et al. with different linkers and foldon sequences with the expectation of success knowing the function is maintained and it would have been prima facie obvious at the effective time of filing to modify the stabilized RSV F of Kwong et al. with a different size deletion knowing the deletion is in the range taught in the prior art.

Claims 29-31, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al.  as applied to claims 1-21, 23-28 and 41-45 above, and further in view of Ciaramella et al. US20180311336A1.
Kwong et al.  is discussed above.
Kwong et al.  does not teach formulations for lipid based particles for delivery. 
For claims 29-30, CIARAMELLA et al. teach that lipid nanoparticles can be formulated with peg-lipids and cationic lipids including ionizable cationic lipids and sterol (para 0039), for claims 31 and 40, the ionizable cationic lipid can be that (13Z,16Z)-N,Ndimethyldocosa-13,16-dien-1-amine (para 0400), as for claim 34 and 40, the nanoparticle can “In some embodiments, lipid nanoparticle formulation consists essentially of a lipid mixture in molar ratios of about 20-70% cationic lipid: 5-45% neutral lipid: 20-55% cholesterol: 0.5-15% PEG-modified lipid; more preferably in a molar ratio of about 20-60% cationic lipid: 5-25% neutral lipid: 25-55% cholesterol: 0.5-15% PEG-modified lipid”para 0394.
The lipid particles of Ciaramella et al. can be used for protein and formulated as vaccines against a pathogen (para 418).
One of ordinary skill in the art at the effective time of filing would have been motivated to make a vaccine using RSV F knowing that the lipid particles were used in another vaccine formulation as taught in CIARAMELLA et al. and been able to choose the immunogens known in the art. One of ordinary skill in the art at the effective time of filing would have been able to make nanoparticles to deliver the protein antigen from the list of reagents provided by CIARAMELLA et al. with the expectation of success knowing that those components have been used to make lipid nanoparticles.
Thus, it would have been prima facie obvious at the effective time of filing to modify  the RSV F antigens of Kwong et al. into nanoparticles and use them in a method to make an immune response with the expectation of success knowing that the antigens are known in the art and the lipid formulations are known.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648